DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oostermann ‘128 in view of Grimm et al ‘795.
 Oosterman ‘128 discloses a fertilizer distribution equipment comprising an All Terrain Vehicle(ATV), small farm tractor or lawn tractors, which inherently comprise a chassis, motor carried by the chassis,  and wheels operably coupled to the motor to be driven thereby to thereby drive movement of the chassis; a speed sensor for a wheel configured to measure revolution data of the wheel, see col. 3, lines 1-21; a tank carried by the chassis and configured to contain a liquid fertilizer product, see col. 2, lines 19-25; a plurality of sprayers B, flowpaths coupling the .   In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04(VI)(B).  Also, the additional speed sensor would create a redundancy in the event one of the sensors were to fail, the speed of the vehicle could still be calculated such that the operation of the apparatus would still be functional.
Grimm et al ‘795 discloses a fertilizer distribution equipment comprising a chassis 120, motor 200, wheels 220 operably coupled to the motor to be driven thereby, tank 250, a plurality of sprayers at S, a plurality of actuators 260, each operably coupled to one of the plurality of sprayers, the actuators configured to regulate outlets of the plurality of sprayers, and a controller 21 operably coupled to the plurality of sprayer actuators to control operation thereof to regulate the flow of the liquid fertilizer through the plurality of sprayers bases, see col. 16, line 50 
As to claim 12, see on/off button 23d of Oostermann ‘128.  See col. 4, lines 40-46.

Allowable Subject Matter
Claims 1-6 and 13-19 are allowed.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 1-6: The closest prior art being Oostermann ‘128, Grimm et al ‘795Kline et al ‘828 and Jessen ‘600 did not teach or suggest fertilizer distribution equipment as claimed by the applicant, specifically fertilizer distribution equipment comprising left and right sensors operably coupled to the left and right wheels respectively, the left and right sensors being configured to measure revolution data of the left and right wheels, a gate movable to extend across the outlet of the hopper to restrict and stop flow of solid, flowable fertilizer product therethrough; an actuator coupled to the gate; a user input configured to receive a weight-per-area input for the distribution of the solid, flowable fertilizer; and a controller in communication with the left and right sensors to receive the revolution data therefrom and the user input to receive the weight-per-area input therefrom; and wherein the controller is operably coupled to the actuator to control operation thereof to shift  together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 13-19: The closest prior art being Oostermann ‘128, Grimm et al ‘795Kline et al ‘828 and Jessen ‘600 did not teach or suggest a method of distributing fertilizer using fertilizer distribution equipment as claimed by the applicant, specifically a method comprising the steps of receiving revolution data from left and right sensors coupled to opposing left and right wheels of the fertilizer distribution equipment at the controller, the left and right wheels being independently steerable; averaging the revolution data from the left and right sensors to estimate a ground speed for the fertilizer distribution equipment; and  16PATENT APPLICATION 33019/53533A controlling the operation of an actuator operably coupled to an outlet with the controller to regulate output of the fertilizer product therethrough based at least in part on the ground speed and the unit-per-area input, together in combination with the other method steps and claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Aral ‘745, Neville ‘946, Kline et al 828, Jessen ‘600, Kooiker ‘604, and Jessen ‘795 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/            Primary Examiner, Art Unit 3752